Citation Nr: 0014820	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  95-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1966 to July 1968.

In October 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's claim for service connection for a post-traumatic 
stress disorder (PTSD).  Later that month, the RO notified 
him of the decision, and of his procedural and appellate 
rights, but he did not appeal.  See 38 C.F.R. § 20.302 
(1992).  

In May 1995, the veteran requested that the RO reopen his 
claim of service connection for PTSD.  The RO denied his 
petition to reopen the claim in June 1995, and he appealed to 
the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  While on active duty in the military, the veteran served 
in Vietnam from January to December 1967.

2.  In October 1992, the RO denied the veteran's claim of 
service connection for PTSD; later that month, the RO 
notified him of the decision, and of his procedural and 
appellate rights; he did not appeal.

3.  Some of the evidence that has been added to the record 
since the October 1992 RO decision is not duplicative of the 
evidence that was on file when that decision was made; the 
newly received evidence confirms that the veteran has PTSD as 
a result of stressful incidents that occurred coincident with 
his service in Vietnam.



CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
October 1992 RO decision denying a claim of service 
connection for PTSD, the requirements to reopen this claim 
have been met.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1999).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.304 (1999).

3.  The veteran has PTSD that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that his claim should be reopened and 
granted because there is sufficient medical and other 
evidence of record confirming that he has PTSD, 
and indicating that he acquired the condition as a result of 
various stressful incidents that occurred while he was 
stationed in Vietnam.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a preexisting condition.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303(a), 3.306 
(1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the 

claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

When the RO denied the veteran's claim for service connection 
for PTSD in October 1992, it considered his military medical 
and personnel records, including his Department of Defense 
Form 214 (DD Form 214) and his Department of the Army file 20 
(DA 20).  Those records indicated that he served in Vietnam 
from January to December 1967 as a member of Company B of the 
54th Signal Battalion, that his primary military occupational 
specialty (MOS) was "lineman," and that, as a result of his 
service, he received, among others, the National Defense 
Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and one oversea bar.  The RO also 
considered medical records concerning treatment and 
evaluation he had received since service, 

including those prepared in May and June 1992, when a VA 
psychiatrist who examined him on referral made a provisional 
diagnosis of PTSD.  Other evidence considered by the RO 
consisted of several written statements from the veteran, his 
wife, his ex-wife, and a friend-all alleging that he had 
PTSD or psychiatric impairment of some other sort (e.g., 
major depression, depression, dysthymia, anxiety, etc.) as a 
result of his service in the military.

In denying the claim in October 1992, the RO determined that, 
although there was medical evidence of record containing a 
provisional diagnosis of PTSD, and other evidence of record 
confirming that the veteran served in Vietnam, there was not 
sufficient evidence indicating that he actually engaged in 
combat against enemy forces while in Vietnam or that any of 
his alleged stressors was otherwise corroborated such as 
required to support the provisional diagnosis of PTSD and 
warrant a grant of service connection for the condition.  
Later in October 1992, the RO notified him of its decision, 
and of his procedural and appellate rights.  However, he did 
not appeal.  Thus, the RO's decision became final and binding 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 
(1992).  Consequently, to reopen the claim and warrant 
further consideration on the merits, there must be new and 
material evidence of record since the October 1992 decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).


Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 1992 RO decision 
includes a February 1995 statement from Sharon J. Hughson, 
Ph.D., a clinical psychologist, confirming that the veteran 
has PTSD, but also indicating that it is the result of 
stressful experiences he had in Vietnam.  In fact, Dr. 
Hughson said that she is certain of this.  Other evidence 
received in September 1997 pertains to correspondence from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR/Unit Records Center),  confirming that the 
veteran's unit in Vietnam-the 54th Signal Battalion-was 
stationed at a base in Nha Trang, and that, while there, his 
unit came under "attacks" from "enemy actions" of 
sabotage, which included a particularly significant incident 
in February 1967 when a Viet Cong (VC) Sapper Unit 
infiltrated the helicopter pad in Nha Trang and, 
using demolition charges, destroyed three UHI-D helicopters 
and damaged five.  That information obtained from the Unit 
Records Center is consistent with at least some of the 
stressors the veteran alleged in a statement received in 
January 1997, which, incidentally, was prior to the response 
from the Unit Records Center.  It is also consistent with the 
veteran's September 1992 statement wherein he indicates that 
the helicopter pads were bombed.  Consequently, since this 
evidence contains a 

clear diagnosis of PTSD, and, furthermore, a possible 
relationship to his service in the military, which was not 
established when the RO denied his claim in October 1992, 
this evidence is new and material to his case and sufficient 
to reopen his claim.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded," meaning 
at least "plausible...or capable of substantiation."  See 
Elkins v. West; 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), citing 
38 U.S.C.A. § 5107(a).  In this case, the evidence cited for 
reopening the claim for PTSD also is sufficient to well 
ground it-for essentially the same reasons.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The evidence shows current 
diagnosis and a nexus to events during service.  

The Board also believes the evidence cited for reopening the 
claim, and for finding it well grounded, is sufficient to 
grant service connection.  This is so because of the 
confirmed diagnosis of PTSD-which appears to have been made 
in accordance with the criteria of DSM-IV (see Cohen, supra), 
because of the veteran's service personnel records and the 
information obtained from the Unit Records Center which 
confirms that the veteran was exposed to stressful 
experiences in service, and because of unrefuted 
medical nexus evidence of record from Dr. Hughson indicating 
that the PTSD is the result of stressful experiences 
coincident with the service in Vietnam.  Although the 
veteran's presence at the time of the documented enemy 
attacks was not confirmed, it should be pointed out that 
every detail of an asserted stressor need not be corroborated 
in order for it to be considered properly verified; rather, 
the evidence should reveal a version of events which, when 
viewed most favorably to the veteran, supports his account.  
See Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997).  Here, 
it does, and service connection for PTSD is therefore 
warranted.



ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
  Formerly known as the U.S. Army and Joint Services Environmental Support Group (ESG)

